Order affirmed, with twenty dollars costs and disbursements, with leave to the defendant to answer within ten days after service of order, on payment of said costs. No opinion. Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.; Callahan, J., dissents on the ground that the action being one by a vendee for specific performance of an agreement to sell all the real and personal property of a corporate vendor the plaintifi is required to allege in its complaint that the consent required under section 20 of the Stock Corporation Law had been secured.